PER CURIAM.
This case came on to be heard upon the record and brie'fs and oral argument of counsel. And it appearing that the sole *235question presented is one of fact as to the taxable year in which certain certificates of preferred stock of the Interstate Coal Company became worthless; and it appearing that the finding of the District Court that the stock became worthless in the taxable year 1939 is supported by substantial evidence: it is ordered that the judgment be, and it hereby is, affirmed.